Citation Nr: 0029994	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  97-17 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to the assignment of a compensable evaluation for 
urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which granted service connection for 
urticaria and assessed a noncompensable evaluation, and also 
denied service connection for a back condition, arthritis, 
and internal derangement of the left knee.  

In December 1999, the veteran appeared at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.

By a Board decision dated March 2000 the veteran's claims of 
entitlement to service connection for a back condition, 
arthritis, and internal derangement of the left knee was 
denied.  The issue of entitlement to a compensable evaluation 
for urticaria was remanded for the purpose of obtaining 
additional medical evidence.  That development has been 
completed and the case has been returned to the Board for 
appellate review.


FINDING OF FACT

The veteran's service-connected urticaria is manifested by 
intermittent itching involving an exposed surface; it is not 
productive of constant exudation or itching, extensive 
lesions, or marked disfigurement.







CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but 
no more than 10 percent,  for the veteran's service-connected 
urticaria have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the duty to assist the 
veteran.  The Board further observes that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, as is the situation here, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran contends that the noncompensable evaluation does 
not reflect the severity of his urticaria symptomatology.  
Service connection for urticaria was granted by a rating 
decision in December 1996, and a noncompensable evaluation 
was assigned, effective July 25, 1996.

VA outpatient treatment records, dated from December 1990 to 
August 1996, show that the veteran was seen four times in 
December 1990 for urticaria.  On December 20, 1990 it was 
noted that he had a generalized erythematous urticarial rash.  
An evaluation on December 28, 1990 showed plaques on the 
veteran' arms, legs, back, shoulder, and abdomen.  

The veteran was afforded a VA examination in August 1996.  He 
gave a history of chronic hives for years, which occurred all 
over his body on a daily basis.  He indicated that he had 
taken multiple anti-histamines in the past with improvement.  
The examination showed a single red urticaria plaque on the 
right upper thigh.  The diagnosis was chronic urticaria.

Upon a VA examination in June 2000, the veteran gave a 
history of skin eruptions of 17 years duration, without any 
seasonal variation.  He indicated that he had been treated 
with various medications and had multiple tests, which had 
all been negative.  He reported that a biopsy in January 1991 
revealed possible vasculitis.  At the time of the examination 
the veteran indicated that he took half a tablet of an 
unknown medication approximately every eight days.  The 
episodes at that time lasted three days.  He stated that the 
present medication stopped the swelling of the hives, and he 
indicated that the eruptions could occur anywhere from his 
scalp to the toes.  The veteran reported no shortness of 
breath, but he indicated that he had had one episode 
involving swelling of the tongue with dysphagia.  He also 
reported that the skin eruptions interfered with his sleep.  
The veteran described his discomfort as extreme stinging.  He 
did not take medication on a regular basis; he indicated that 
he was unable to take medication that made him drowsy due to 
his job as a truck driver.  The examination showed a mild 
erythema of the "V" of the neck.  There was no swelling or 
apparent hives upon clinical evaluation.  The diagnosis was 
chronic urticaria by history.  The examiner indicated that it 
would be beneficial if the veteran would take a non-sedating 
anti-histamine medication on a regular daily basis.  

In his November 1997 RO hearing the veteran testified that he 
went to the VA every 30 to 90 days for medication to control 
his skin condition.  The veteran indicated that his skin 
eruptions covered a two to three inch area on his back, groin 
area, feet, hands, lip, facial area, neck, ears, and scalp.  
He also experienced itching, and swelling.  
The veteran testified to essentially the same symptoms in his 
December 1999 Travel Board hearing, and he added that he had 
drainage from his lesions.  He also testified that he had 
episodes of urticaria on a daily basis which, when severe, 
prevented him from working.  In addition, the veteran 
submitted photographs of his back and neck regions, which 
showed multiple raised skin lesions. 

The veteran's urticaria is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  This is an analogous evaluation, as 
there is no specific diagnostic code for urticaria. See 38 
C.F.R. § 4.20.  Eczema is assigned a noncompensable 
evaluation if it involves slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is assigned if there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
assigned if there is constant exudation or itching, extensive 
lesions, or marked disfigurement.

The Board has also reviewed the pictures submitted in the 
December 1999 showing the extent of the veteran's skin 
disorder of his back and neck, and his written statement 
describing his symptoms and disability.

The VA examination in August 1996 showed a single red 
urticaria plaque on the right upper thigh, and the VA 
examination dated June 2000 revealed a mild erythema of the 
"V" of the neck.  There was no objective finding on either 
examination of exfoliation, exudation or itching involving an 
exposed surface or extensive area.  However, history obtained 
at those times does indicate recurrent episodes of pruritic 
hives.  The veteran has submitted photographs to support this 
history.  The Board finds the veteran's recent testimony 
regarding recurrent episodes of skin lesions on various part 
of his body with itching to be credible.  It is also 
pertinent to note that the most recent VA examiner 
recommended antihistamine medication to treat the recurrent 
episodes of pruritic skin lesions or hives.  The Board finds 
that the evidence is in relative equipoise as to whether the 
veteran's service-connected urticaria is manifested by 
intermittent itching involving an exposed surface.  
Accordingly, with resolution of reasonable doubt, the 
assignment of a 10 percent evaluation for urticaria under 
Diagnostic Code 7806, from July 25, 1996, is warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board further finds that the evidence does not 
show that the veteran's skin disorder is productive of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Therefore, a rating in excess of 10 percent 
is not warranted.

The Board also finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's service-
connected skin disability has resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to the assignment of a 10 percent rating for 
urticaria is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

